Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the ‘inboard shoulder land groove’ is defined as ‘contiguous with an outboard side in the tire width direction of the inboard shoulder main groove’ and the ‘inboard middle land groove’ is defined as ‘contiguous with an inboard side in the tire width direction of the inboard shoulder main groove’. These definitions are unclear as one of ordinary skill in the art would understand that the ‘inboard shoulder main groove’ would be located on the inboard shoulder of the tire, but being contiguous with an outboard side of the inboard shoulder main groove would place the groove towards the center of the tire and on a middle land portion whereas the ‘inboard middle land groove’ would be in inboard shoulder land portion as the groove is contiguous with an inboard side of the inboard shoulder groove, which would be towards the outside of the tire. For examination purposes, the claims 
Claims 2-10 are also indefinite for depending on an indefinite base in claim 1 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US D795,791 S) in view of Matsushita (US 2015/0041034 A1).

Zhang also teaches that the plurality of land grooves comprise at least one outboard shoulder land groove (shoulder land groove on the outboard side in figure below) that is contiguous with an outboard side in a tire width direction of the outboard shoulder main groove, at least one outboard middle land groove (middle land groove on the outboard side in figure below) that is contiguous with an inboard side in the tire width direction of the outboard shoulder main groove, at least one inboard shoulder land groove (shoulder land groove on the inboard side in figure below) that is contiguous with an outboard side in the tire width direction of the inboard shoulder main groove, and at least one inboard middle land groove (middle land groove on the inboard side in figure below) that is contiguous with an inboard side in the tire width direction of the inboard shoulder main groove.
Finally, Zhang teaches that a way in which the at least one outboard shoulder land groove is inclined with respect to the tire circumferential direction and a way in which the at least one outboard middle land groove is inclined with respect to the tire circumferential direction are the same (both grooves are inclined in the same direction) and wherein a way in which the at least one inboard shoulder land groove is inclined with respect to the tire circumferential direction and a way in which the at least one inboard middle land groove is inclined with respect to the tire circumferential direction are different (both grooves are inclined in different directions. Even though Zhang does not teach an indicator region that indicates the mounting orientation of the tire, it would have been obvious to add 

    PNG
    media_image1.png
    608
    617
    media_image1.png
    Greyscale

	Regarding claim 2, Zhang teaches that the inboard shoulder main groove partially overlaps the inboard middle land groove in the tire width direction (see figure above).
	Regarding claim 3, Figure 1 of Zhang (recreated below) shows that the land grooves on the inboard side of the tire are longer and extend further across the land areas than those on the outboard side of the tire. While Zhang doesn’t explicitly teach that the total groove length is longer on the inboard side of the tire, it would have been obvious to one of ordinary skill in the art as Zhang clearly shows that the grooves on the inboard side of the tire are longer than the grooves on the outboard side.

    PNG
    media_image2.png
    469
    416
    media_image2.png
    Greyscale

	
	Regarding claim 5, Zhang teaches a tire that comprises a plurality of land portions where the land portion that is next-to-furthest toward the outboard side in in the shape of a rib (Figure 1, all of the middle land portions are ribs so the next-to-furthest toward the outboard side is).
	Regarding claim 6, Zhang teaches a tire comprising a plurality of land portions wherein the land portions comprise an inboard middle land portion (Land portion in recreated figure 1 above adjacent to the inboard shoulder land portion) wherein the inboard middle land portion in in the shape of a rib (Figure 1, all of the middle land portions are ribs) that comprises an outboard edge.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US D795,791 S) in view of Matsushita (US 2015/0041034 A1) as applied to claim 1 above, and further in view of Shima (JP H09-300906 A, with English Machine Translation).
Regarding claim 4, Zhang does not teach that the void fraction is smaller on the outboard side of the tire than on the inboard side.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang and Matsushita with Shima in order to form the tire with the void ratio being smaller on the outer half of the tire than on the inner half. This modification will improve drainage and grip on wet roads (Shima; Para. [0002].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US D795,791 S) in view of Matsushita (US 2015/0041034 A1) as applied to claim 1 above, and further in view of Shinomiya (JP H06-239110 A, with English Machine Translation).
Regarding claim 7, Zhang in view of Matsushita teaches a plurality of middle land portions (Fig. 1); however, Zhang in view of Matsushita does not teach that the widths of the middle land portions increasing with increasing distance from the inboard side.
In an analogous art, Shinomiya teaches a tire (Fig. 1(A)) where the widths of the land portions are decreased from one side of the tire to the other side (Para. [0012]). This will change the land-sea ratio such that the side of the tire with the larger land widths will have the larger land-sea ratio which will be the outboard side of the tire (Para. [0008]). Therefore, the widths of the middle land portions will increase with increasing distance from the inboard side of the tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang and Matsushita with Shinomiya in order to have the widths of the land portions increase from the inboard side of the tire towards the outboard side of the tire. This modification will stabilize the tire during cornering (Shinomiya; Para. [0008]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US D795,791 S) in view of Matsushita (US 2015/0041034 A1) as applied to claim 1 above, and further in view of Nagase (US 2016/0236517 A1).

In an analogous art, Nagase teaches that inboard shoulder land grooves (Fig. 1, Ref. Num. 18) are formed with a sipe at the bottom (Fig. 4, Ref. Num. 13; Para. [0061]) where the groove has a width of more than 1 mm, but less than 2 mm (Para. [0043]) and the sipe has a width of less than 1 mm (Para. [0041]). Nagase does not expressly disclose a value of not less than 1.2 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the groove within the claimed range since Nagase discloses the width of the groove as between 1 mm and 2 mm (Para. [0043]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang and Matsushita with Nagase to form the inboard shoulder land grooves as a union of a groove and a sipe. This modification will optimize the rigidity of the shoulder portion to improve ride comfort (Nagase; Para. [0061]).
Regarding claim 9, Zhang in view of Matsushita teaches outboard shoulder land grooves; however, they do not teach that the land grooves are formed by a union of a groove and a sipe.
In an analogous art, Nagase teaches that outboard shoulder land grooves (Fig. 1, Ref. Num. 16) are formed with a sipe at the bottom (Fig. 4, Ref. Num. 13; Para. [0056]) where the groove has a width of more than 1 mm, but less than 2 mm (Para. [0043]) and the sipe has a width of less than 1 mm (Para. [0041]). Nagase does not expressly disclose a value of not less than 1.2 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the groove within the claimed range since Nagase discloses the width of the groove as between 1 mm and 2 mm (Para. [0043]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang and Matsushita with Nagase to form the outboard shoulder land grooves as a union of a 
Regarding claim 10, Zhang in view of Matsushita teaches outboard middle land grooves; however, they do not teach that the land grooves are formed by a union of a groove and a sipe.
In an analogous art, Nagase teaches that inboard shoulder land grooves (Fig. 3, Ref. Num. 12) are formed with a sipe at the bottom (Fig. 4, Ref. Num. 13; Para. [0051]) where the groove has a width of more than 1 mm, but less than 2 mm (Para. [0043]) and the sipe has a width of less than 1 mm (Para. [0041]). Nagase does not expressly disclose a value of not less than 1.2 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the groove within the claimed range since Nagase discloses the width of the groove as between 1 mm and 2 mm (Para. [0043]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang and Matsushita with Nagase to form the outboard middle land grooves as a union of a groove and a sipe. This modification will optimize the rigidity of the land portion (Nagase; Para. [0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749